      Case 1:19-cv-01022-SHR-EB Document 87 Filed 01/19/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JAMES JOHN TISDALE IV,                :
        Plaintiff                     :
                                      :             No. 1:19-cv-1022
            v.                        :
                                      :             (Judge Rambo)
DR. EDWARD ZALOGA, et al.,            :
        Defendants                    :

                                  ORDER
      AND NOW, on this 19th day of January 2021, for the reasons set forth in the

Memorandum accompanying this Order, as well as for the reasons set forth in the

Court’s November 18, 2020 Memorandum and Order (Doc. Nos. 75, 76), IT IS

ORDERED THAT:

      1.    Defendants’ motion for summary judgment (Doc. No. 58) is
            GRANTED as to Plaintiff’s Eighth Amendment claim concerning
            Defendants’ failure to monitor his Dilantin levels;

      2.    Now that the Court has granted the motion for summary judgment in
            its entirety, the Clerk of Court is directed to enter judgment in favor of
            Defendants Dr. Edward Zaloga and Anthony Ianuzzi and against
            Plaintiff James John Tisdale, IV; and

      3.    The Clerk of Court is directed to CLOSE the above-captioned case.

                                             s/ Sylvia H. Rambo
                                             United States District Judge
